Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
Claims 1-15 and 21-25 are pending. Claims 16-20 have been canceled. Claims 8 and 15 have been withdrawn. Claims 1, 10, and 21 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “a sensor die having a pad and … a passivation layer comprising a plurality of openings … exposing the pad” renders the claim indefinite. It is unclear if the limitation requires the plural openings all exposing the same pad or that one of the plurality of openings is exposing “the pad”. Applicant’s disclosure does not appear to describe plural openings exposing the same pad. Therefore, the limitation is understood to mean one of the plurality of openings is exposing the pad. 
Claim 7 reciting “a plurality of pads” and “a passivation layer” renders the claim indefinite. It is unclear how “a plurality of pads” is related to “the pad” previously recited in claim 1. It is also unclear how is “a passivation layer” related to “the passivation layer” previously recited in claim 1. Claim 7 should be amended to clarify antecedent basis for claim elements.
Claim 25 reciting “the plurality of lower through vias” renders the claim indefinite for lacking antecedent basis. Claim 25 depends from claims 23 and 21, none of the claims provides antecedent basis for “a plurality of lower through vias”. Rather claim 22 recites “a plurality of lower through vias”. Therefore, claim 23 should be amended to depends from claim 22 to provide proper antecedent basis for the limitations in claim 25.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. US 2020/0105638 A1 (Chiang).

    PNG
    media_image1.png
    554
    839
    media_image1.png
    Greyscale

In re claim 1, Chiang discloses (e.g. FIGs. 1-12) a semiconductor package 200 (FIG. 12), comprising: 
a lower encapsulated semiconductor device 202 (includes active devices (¶ 46) and encapsulated with underfill (¶ 49)); 
a lower redistribution structure 106,164 disposed over and electrically connected to the lower encapsulated semiconductor device 202; 
an upper encapsulated semiconductor device 126 disposed over the lower encapsulated semiconductor device 202 and comprising a sensor die 126 (¶ 23) having a pad 134 (FIG. 8) and a sensing region 126B, an upper encapsulating material 142 at least laterally encapsulating the sensor die 126, a passivation layer 136 (FIG. 8) comprising a plurality of openings (FIG. 4)  extending through the passivation layer 136 and exposing the pad 134, and an upper conductive via 116 extending through the upper encapsulating material 142 and connected to the lower redistribution structure 106,164; and 
an upper redistribution structure 144 disposed over the upper encapsulated semiconductor device 126, the upper redistribution structure 144 covering the pad 134 of the sensor die 126 and having an opening 152 located on the sensing region 126B of the sensor die 126. 

In re claim 7, as best understood, Chiang discloses (e.g. FIGs. 4 & 12) wherein the sensor die 126 comprises: a semiconductor substrate 130; “a plurality of pads” 134 disposed on the semiconductor substrate 130 and connected to the upper redistribution structure 144; and “a passivation layer” 136 disposed on the semiconductor substrate 130, and a topmost surface of the passivation layer 136 being above a topmost surface of the upper encapsulating material 142.

In re claim 9, Chiang discloses (e.g. FIG. 12) wherein the sensing region 126B of the sensor die 126 and the opening 152 of the upper redistribution structure 144 have the same width (W3=W4, ¶ 26,35).


Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Renjan et al. US 2021/0090908 A1 (Renjan).

    PNG
    media_image2.png
    511
    1485
    media_image2.png
    Greyscale

In re claim 1, Renjan discloses (e.g. FIG. 4A) a semiconductor package 100, comprising: 
a lower encapsulated semiconductor device 120; 
a lower redistribution structure 160 disposed over and electrically connected to the lower encapsulated semiconductor device 120; 
an upper encapsulated semiconductor device 130,140 disposed over the lower encapsulated semiconductor device 120 and comprising a sensor die 130 (¶ 49) having a pad 465 and a sensing region (region corresponding to 162), an upper encapsulating material 414,450 at least laterally encapsulating the sensor die 130, a passivation layer (a lowermost dielectric layer 464 below trace 466) comprising a plurality of openings (corresponding to spaces in the lowermost dielectric 464 where vertical connections between planar trace 466 and pads 465 is made) extending through the passivation layer (pads 465 extending through the lowermost dielectric layer 464) and exposing the pad 465 (as best understood, at least one pad 465 is exposed by the lowermost dielectric 464), and an upper conductive via 412 extending through the upper encapsulating material 414 and connected to the lower redistribution structure 160; and 
an upper redistribution structure 460 (traces 466 and dielectrics 464 above the lowermost dielectric 464) disposed over the upper encapsulated semiconductor device 130,140, the upper redistribution structure 460 covering the pad 465 of the sensor die 130 and having an opening 162 located on the sensing region of the sensor die 130. 

In re claim 7, as best understood, Renjan discloses (e.g. FIG. 4A) wherein the sensor die 130 comprises: a semiconductor substrate (body of PDs 130); “a plurality of pads” 465 (pads 465 of one or more PDs 130, ¶ 49) disposed on the semiconductor substrate and connected to the upper redistribution structure 460 (traces 466 and dielectrics 464 above the lowermost dielectric 464); and “a passivation layer” (lowermost dielectric 464) disposed on the semiconductor substrate (body of PDs 130), and a topmost surface of the passivation layer (lowermost dielectric 464) being above a topmost surface of the upper encapsulating material 414,450.

In re claim 9, Renjan discloses (e.g. FIG. 4A) wherein the sensing region (region exposed by 162) of the sensor die 130 and the opening (opening defined by 162) of the upper redistribution structure 160 have the same width.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Renjan as applied to claim 1 above, and further in view of Yazdani US 2018/0068938 A1.
In re claim 2, Renjan discloses (FIG. 4A) wherein the lower encapsulated semiconductor device comprising a semiconductor die 120, a lower encapsulating material 114,150 at least lateral encapsulating the semiconductor die 120, and a lower conductive via 112 extending through the lower encapsulating material 114 and connected to the lower redistribution structure 160. 
Renjan discloses the semiconductor die 120 is an ASIC controller chip (¶ 31,48). Renjan further discloses the controller chip 120 can be arranged face-up (FIG. 4A) or face-down (FIG. 8, ¶ 65). Renjan does not explicitly disclose the lower encapsulated semiconductor device comprises a plurality of semiconductor dies forming the controller chip 120. 
However, Yazdani discloses instead of integrating various circuitry blocks in a single chip 330 (FIG. 3A), a heterogeneous integration approach (FIG. 3B) may be desirable where the circuit blocks 335,340,345,350 are separately manufactured as smaller chips that are mounted on an interposer 355 to form the electronic component. Yazdani discloses the heterogeneous integration technique allows the smaller chips to be manufactured by different foundries with different process nodes to benefit from performance enhancement, availability, and low cost for each separately manufactured chips (¶ 8). Yazdani further shows in FIGs. 18A-B a semiconductor package having sensor dies placed in the upper stack and processors and memory units placed in the lower stack that are heterogeneously integrated (¶ 68-69). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Renjan’s controller chip 120 by heterogeneously integrating smaller chips with separate control and processing circuitry blocks onto an interposer as taught by Yazdani to allow each separate circuit chip to be separately manufactured by different foundries as desired for better performance, availability, or cost. 

In re claim 3, Renjan discloses (e.g. FIG. 4A) wherein the semiconductor die 120 comprises an ASIC (¶ 31). Yazdani discloses (e.g. FIGs. 3B and 18A-B) wherein the plurality of semiconductor dies 335,340,345,350 disposed in a side by side manner and comprise an application specific integrated circuit (ASIC), a digital signal processor (DSP), a dynamic random access memory (DRAM), a power management integrated circuit (PMIC), a logic die, a dummy die, or any combination thereof (¶ 8,68-69).

In re claim 4, Renjan discloses (e.g. FIG. 4A) wherein the lower encapsulated semiconductor device comprising the ASIC controller die 120 is encapsulated by the lower encapsulating material 114,150. Yazdani discloses (e.g. FIGs. 3B and 18A-B) wherein the plurality of semiconductor dies 335,340,345,350 comprises a first semiconductor die 335 and a second semiconductor die 340 disposed at a side of the first semiconductor die 335, and further comprises a carrier 355 disposed under the first semiconductor die 335. 

In re claim 5, Yazdani discloses a material of the carrier (interposer) comprises ceramic or silicon (silicon, ¶ 12).

In re claim 6, Renjan discloses (e.g. FIG. 4A) wherein the lower encapsulated semiconductor device comprising the ASIC controller die 120 encapsulated by the lower encapsulating material 114,150, and lower conductive via 112 extending through the encapsulating material 114. Renjan further discloses (FIG. 4A) 180 and 480 is hybrid bonded at panel level (¶ 52). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of the packages by bonding the units at wafer level and subsequently singulate wafer to obtain the individual package units. Thus, in the processing stage prior to singulation, a plurality of the units are bonded side-by-side at wafer level as shown in the modified figure 4A below. As such, the lower conductive via 112 is disposed between the first semiconductor die 120 and the second semiconductor die 120 (of adjacent units prior to singulation). 

    PNG
    media_image3.png
    307
    1431
    media_image3.png
    Greyscale

Alternatively, Yazdani discloses a package structure (FIGs. 12A-12B) forming a complex electronic system comprising repeating units of semiconductor chips and additional standoff interposers between laterally adjacent chips to allow construction of the complex system (¶ 61). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that package units can be incorporated in repetition for the purpose of building more complex system. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of constructing complex system that incorporate additional functionalities. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Renjan’s package unit by constructing multiple repeating unit for making a more complex system as taught by Yazdani.


Claims 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renjan in view of Yazdani.
In re claim 10, Renjan discloses (e.g. FIG. 4A) a semiconductor package 100, comprising: 
a lower encapsulated semiconductor device comprising a semiconductor die set 120, a lower encapsulating material 114,150 at least laterally encapsulating the semiconductor die set 120, a lower conductive via 112 extending through the lower encapsulating material 114; 
a lower redistribution structure 160 disposed over and electrically connected to the lower encapsulated semiconductor device; 
an upper encapsulated semiconductor device 130,140 disposed over the lower encapsulated semiconductor device and comprising a sensor die 130 (¶ 49) having a sensing region (region corresponding to 162), an upper encapsulating material 414,450 at least laterally encapsulating the sensor die 130, and an upper conductive via 412 extending through the upper encapsulating material 414; and 
an upper redistribution structure 460 (traces 466 and dielectrics 464 above the lowermost dielectric 464) disposed over the upper encapsulated semiconductor device 130,140 and connected to the upper conductive via 412 and the sensor die 130, wherein the upper redistribution structure 460 revealing the sensing region (through 162) of the sensor die 130. 
Renjan discloses (FIG. 4A) wherein the semiconductor die 120 is an ASIC controller chip (¶ 31,48). Renjan further discloses the controller chip 120 can be arranged face-up (FIG. 4A) or face-down (FIG. 8, ¶ 65). Renjan does not explicitly disclose the lower encapsulated semiconductor device comprises a carrier disposed under a part of the semiconductor die set 120 and laterally encapsulated by the lower encapsulating material 114,150, wherein a material of the carrier comprises ceramic or silicon. 
However, Yazdani discloses instead of integrating various circuitry blocks in a single chip 330 (FIG. 3A), a heterogeneous integration approach (FIG. 3B) may be desirable where the circuit blocks 335,340,345,350 are separately manufactured as smaller chips that are mounted on an interposer 355 to form the electronic component, wherein a material of the interposer (carrier) comprises silicon (silicon, ¶ 12). Yazdani discloses the heterogeneous integration technique allows the smaller chips to be manufactured by different foundries with different process nodes to benefit from performance enhancement, availability, and low cost for each separately manufactured chips (¶ 8). Yazdani further shows in FIGs. 18A-B a semiconductor package having sensor dies placed in the upper stack and processors and memory units placed in the lower stack that are heterogeneously integrated (¶ 68-69). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Renjan’s controller chip 120 by heterogeneously integrating smaller chips with separate control and processing circuitry blocks onto a silicon interposer as taught by Yazdani to allow each separate circuit chip to be separately manufactured by different foundries as desired for better performance, availability, or cost. 

In re claim 11, Renjan discloses (FIG. 4A) wherein the semiconductor die 120 is an ASIC controller chip (¶ 31,48). Yazdani discloses instead of integrating various circuitry blocks in a single chip 330 (FIG. 3A), a heterogeneous integration approach (FIG. 3B) may be desirable where the circuit blocks 335,340,345,350 are separately manufactured as smaller chips that are mounted on an interposer 355 to form the electronic component. Yazdani discloses the heterogeneous integration technique allows the smaller chips to be manufactured by different foundries with different process nodes to benefit from performance enhancement, availability, and low cost for each separately manufactured chips (¶ 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Renjan’s controller chip 120 by heterogeneously integrating smaller chips with separate control and processing circuitry blocks onto a silicon interposer as taught by Yazdani to allow each separate circuit chip to be separately manufactured by different foundries as desired for better performance, availability, or cost. 

In re claim 12, Yazdani discloses (e.g. FIGs. 3B and 18A-B) wherein the semiconductor die set 335,340,345,350 comprises a first semiconductor die 335 and a second semiconductor die 340 disposed at a side of the first semiconductor die 335, and the carrier 355 disposed under the first semiconductor die 335.

    PNG
    media_image2.png
    511
    1485
    media_image2.png
    Greyscale

In re claim 14, Renjan discloses (e.g. see FIG. 4A above) wherein the sensor die 130 comprises: a semiconductor substrate (body of PDs 130); a plurality of pads 465 (pads 465 of one or more PDs 130, ¶ 49) disposed on the semiconductor substrate and connected to the upper redistribution structure 460 (traces 466 and dielectrics 464 above the lowermost dielectric 464); and a passivation layer (lowermost dielectric 464) disposed on the semiconductor substrate (body of PDs 130), and a topmost surface of the passivation layer (lowermost dielectric 464) being above a topmost surface of the upper encapsulating material 414,450.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Renjan and Yazdani as applied to claim 12 above, and further in view of Ozawa et al. US 2015/0130059 A1 (Ozawa).
In re claim 13, Yazdani discloses (e.g. FIG. 3B) the semiconductor dies 335,340,345,350 are attached on to the carrier 355. Yazdani does not explicitly disclose an adhesive is disposed between die and the carrier 355.
However, Ozawa discloses (e.g. FIGs. 3-4) a controller unit 1 integrating chips of various circuitry blocks onto a board 21 by using mount film 26 (¶ 45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach Yazdani’s dies 335,340,345,350 onto the carrier 355 by using a mount film which teaches the claimed adhesive.


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanai et al. US 2012/0217607 A1 (Hanai) in view of Vittu US 2016/0351618 A1 (Vittu) and Tsai et al. US 2021/0005761 A1 (Tsai).

    PNG
    media_image4.png
    560
    881
    media_image4.png
    Greyscale

In re claim 21, Hanai discloses (e.g. FIG. 35) a semiconductor package, comprising: 
a lower semiconductor device 3000 comprising a plurality of semiconductor dies 3000; 
a lower redistribution structure 21,22,23,41,42,43,61 disposed over the lower semiconductor device 3000; 
an upper encapsulated semiconductor device 200 disposed over the lower redistribution structure and comprising a sensor die 200 having a sensing region 202 and laterally encapsulated by an upper encapsulating material 100, wherein the sensor die 200 at least partially overlap with both of the plurality of semiconductor dies 3000 from a top view (see FIG. 2 wherein plural dies 3000 overlaps with sensor die 200), wherein a footprint of the sensor die 200 is greater than a footprint of each of the plurality of semiconductor dies 3000; and
an upper redistribution structure 12b,13,31,32,33,51 disposed over the upper encapsulated semiconductor device 200 and revealing the sensing region 202 of the sensor die 200.
Hanai does not explicitly disclose the plurality of semiconductor dies 3000 are laterally encapsulated by a lower encapsulating material.
Vittu discloses (FIG. 2) a semiconductor package comprising a sensor die 206 packaged together with plural active dies 240 (¶ 41). Vittu further teaches encasing the active dies 240 in encapsulating material 224 (¶ 38,42). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a lower encapsulating material around Hanai’s dies 3000 to encase the dies as taught by Vittu for protecting the dies 3000 and ensure reliable package.
 
Hanai does not explicitly disclose the plurality of semiconductor dies 3000 comprise an ASIC, a DSP, a DRAM, a PMIC, a logic die, or any combination thereof.
Tsai discloses (e.g. FIGs. 3-4) semiconductor package comprising an optical device 2 having a sensor die 22 packaged with a control die 42 (FIG. 4), wherein the control die 42 includes a control circuit or a processing circuit such as an ASIC, MCU, CPU, etc., for controlling the optical device 2 (¶ 34). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the various dies packaged with the sensor die can be an ASIC, MCU, or CPU for the purpose of providing control circuit for controlling and processing data from the sensor die. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of providing a package that incorporates the sensor die with control chips for controlling the sensor die. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify semiconductor dies 3000 of Hanai for the controller dies 42 (ASIC, MCU, CPU) of Tsai according to known methods to yield the predictable result of incorporating control and processing functions in the semiconductor dies 3000 as taught by Tsai.

In re claim 22, the combination of Hanai and Vittu teaches it would obvious to encapsulate the lower dies 3000 in an encapsulating material. As such, the combination teaches (see FIG. 35 annotated above) the lower encapsulated semiconductor device further comprises a plurality of lower through vias extending through the lower encapsulating material and electrically connected to the lower redistribution structure 21,22,23,41,42,43,61, the upper encapsulated semiconductor device further comprises a plurality of upper through vias 103 extending through the upper encapsulating material 100 and electrically connected to the lower redistribution structure 21,22,23,41,42,43,61 and the sensor die 200.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hanai, Vittu and Tsai as applied to claim 21 above, and further in view of Hsu et al. US 2019/0096866 A1 (Hsu).
In re claim 23, Hanai discloses the plurality of semiconductor dies 3000 comprises a first semiconductor die and a second semiconductor die. Hanai does not explicitly disclose the lower encapsulated semiconductor device further comprises a carrier disposed under the first semiconductor die 3000 and laterally encapsulated by the lower encapsulating material.
However, Hsu teaches (FIGs. 1A-1J) packaging semiconductor sensor die 120 over a plurality of semiconductor dies 210,310 comprising processor chip 210 stacked with memory chips 310 so as to perform various applications of the packaged system (¶ 27), wherein processor chip 210 may be considered a “carrier” under the memory chip 310. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the Hanai’s chip 3000 by stacking together memory chips onto a “carrier” processor chips to allow each separate chips to be separately manufactured by different foundries as desired for better performance, availability, or cost. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hanai, Vittu, Tsai and Hsu as applied to claim 23 above, and further in view of Lin et al. US 2010/0290191 A1 (Lin).
In re claim 24, the combination of Hanai and Hsu teaches it would be obvious to form semiconductor dies 3000 (Hanai) as an assembly of memory dies 310 on a carrier processor chip 210 (Hsu). Hsu does not explicitly disclose the carrier 210 comprises ceramic or silicon. However, Lin teaches (FIG. 52) an assembly of semiconductor chips 120,130,140 comprising various integrated circuits functionalities and sensors (¶ 80,106,153,174,219,240), wherein the chips 120,130,140 comprises a semiconductor substrate 20,40,60 made from silicon (¶ 84,157,223). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Hsu’s carrier processor chip 210 using silicon substrate as taught by Lin for well-known characteristics and low-cost associated with silicon chips as is well-known in the art. 


Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. More specifically, claim 23 should be amended to depends from claim 22 to provide proper antecedent basis for the limitations in claim 25.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-14, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chang et al. US 2021/0151398 A1 teaches (FIG. 5, 8) package with light emitting device stacked over IC chip.
Lin et al. US 2013/0200528 A1 teaches a package having sensor chips stacked over control chip (FIG. 32)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815